                         19-12417-mew      Doc 57-2   Filed 08/19/19 Entered 08/19/19 18:09:06    Exhibit 2
                                                               Pg 1 of 11
                                                                                                              2
Recipient                                                     Service Method   Description
Akin Gump Straus Hauer & Feld                                 Email            SDDAVIS@AKINGUMP.COM
Stephen D. Davis
1999 Avenue of the Stars, Suite 600
Los Angeles, CA 90067

Allen Matkins Leck Gamble                                     Email            JMEEDER@ALLENMATKINS.COM
James L. Meeder
865 South Figueroa Street, Suite 800
Los Angeles, CA 90017-2543

Andrew Kurth LLP                                              Email            DZDUNKEWICZ@ANDREWSKURTH.COM
David A. Zdunkewicz
600 Travis, Suite 4200
Houston, TX 77002

Ann Jenny Schupp                                              Fax              626-441-0420
c/o M H Whittier Corp.
1600 Huntington Drive
South Pasadena, CA 91030

Attorney General of California                                Email            MICHAEL.ZARRO@DOJ.CA.GOV
Xavier Becerra
P. O. Box 94425
Sacramento, CA 94244-2050

Brian Corson, In His Individual Capacity                      Email            BRIAN@HUBMAC.COM
2990 Lichen Place
Templeton, CA 93465

Bruce S. Gelber                                               Fax              202-616-2427
Deputy Asst. Attorney General
Environment & Natural Resources Division
950 Pennsylvania Ave.
Washington, DC 20530

CA Attorney General’s Office                                  Email            PIU@DOJ.CA.GOV
Attn: Xavier Becerra
1300 I Street
Sacramento, CA 95814
                       19-12417-mew           Doc 57-2   Filed 08/19/19 Entered 08/19/19 18:09:06     Exhibit 2
                                                                  Pg 2 of 11


Recipient                                                        Service Method     Description

California Department of Conservation                            Email              SHARON.ARMSTRONG@CONSERVATION.CA.GOV
Sharon Armstrong
801 K Street
Sacramento, CA 95814

California Dept. of Fish & Wildlife 5                            Email              ASKR5@WILDLIFE.CA.GOV
3883 Ruffin Road
San Diego, CA 92123

California Dept. of Toxic Substance Control                      Fax                510-540-3738
(Berkeley Regional Office)
700 Heinze Avenue, Suite 200
Berkeley, CA 94710-2721

California Division of Oil, Gas & Geothermal Resources           Email              WEBMASTER@CONSERVATION.CA.GOV
Department of Conservation
801 K Street, MS 24-01
Sacramento, CA 95814

California Employment Development Dept.                          Email              WOTCSUPPORT@EDD.CA.GOV
P. O. Box 826880, MIC 83
Sacramento, CA 94280-0001

California Franchise Tax Board                                   First Class Mail
P. O. Box 942857
Sacramento, CA 94257-0500

California OSHA                                                  Fax                510-286-7037
1515 Clay Street, Suite 1901
Oakland, CA 94612

California Regional Water Quality Control Board                  Email              CENTRALCOAST@WATERBOARDS.CA.GOV
State Water Resources Control Board
1001 I Street
Sacramento, CA 95814
                       19-12417-mew        Doc 57-2   Filed 08/19/19 Entered 08/19/19 18:09:06     Exhibit 2
                                                               Pg 3 of 11


Recipient                                                     Service Method     Description
California State Controller                                   Email              EOINQUIRY@SCO.CA.GOV
Betty T. Yee
300 Capitol Mall, Suite 1850
Sacramento, CA 95814

California State Controller                                   First Class Mail
Betty T. Yee
Tax Administration Section
P. O. Box 942850
Sacramento, CA 94250-5880

California Water Resources Control Board                      Email              INFO@WATERBOARDS.CA.GOV
State Water Resources Control Board
P. O. Box 100
Sacramento, CA 95812-0100

Charles C. Albright, Trustee                                  First Class Mail
729 West 16th Street #B8
Costa Mesa, CA 92627

Colorado Dept. of Public Health and Environment               Email              CDPHE.INFORMATION@STATE.CO.US
4300 Cherry Creek Drive S
Denver, CO 80246-1530

Diamond McCarthy LLP                                          Email              ADIAMOND@DIAMONDMCCARTHY.COM;
Allan Diamond                                                                    SGIUGLIANO@DIAMONDMCCARTHY.COM
Sheryl P. Giugliano
909 Fannin Street
37th Floor, Two Houston Center
Houston, TX 77010

Diane T. Walker                                               First Class Mail
748 Oceanville Road
Stonington, ME 04681-9714

EPA Region 9                                                  Email              R9.INFO@EPA.GOV
Environmental Protection Agency
75 Hawthorne Street
San Francisco, CA 94105
                        19-12417-mew      Doc 57-2   Filed 08/19/19 Entered 08/19/19 18:09:06    Exhibit 2
                                                              Pg 4 of 11


Recipient                                                    Service Method     Description
Escolle Tenants In Common                                    Email              VMARTINEZ@TWITCHELLANDRICE.COM
Attn: Vincent T. Martinez
215 N. Lincoln Street
Santa Maria, CA 93458

First American Title Insurance Company                       First Class Mail
Trustee for UBS AG London Branch
4380 La Jolla Village Drive, Suite 110
San Diego, CA 92122

Friedman & Springwater LLP                                   Email              EFRIEDMAN@FRIEDMANSPRING.COM
Counsel for PG&E
Attn: Ellen A. Friedman
350 Sansome Street, Suite 210
San Francisco, CA 94104

GLR, LLC                                                     Email              VAB@GRERANGROUP.COM
Violeta Berniczky
45 Rockefeller Plaza, Suite 2410
New York, NY 10111

Hanna and Morton LLP                                         Email              ERENWICK@HANMOR.COM
(Counsel to Lessors of Goodwin A Lease)
Attn: Edward S. Renwick
444 South Flowers Street, Suite 2530
Los Angeles, CA 90071-2916

HVI Cat Canyon, Inc.                                         Email              RSG@GREKA.COM
Randeep S. Grewal, Chairman and CEO
630 Fifth Avenue, Suite 2410
New York, NY 10111

HVI Cat Canyon, Inc.                                         Email              AGD@GREKA.COM
Alex G. Dimitrijevic
President and COO
2617 Clark Avenue
Santa Maria, CA 95454
                        19-12417-mew    Doc 57-2   Filed 08/19/19 Entered 08/19/19 18:09:06    Exhibit 2
                                                            Pg 5 of 11


Recipient                                                  Service Method     Description
HVI Cat Canyon, Inc.                                       First Class Mail
P. O. Box 5489
Santa Maria, CA 93456

HVI Cat Canyon, Inc.                                       Email              MEO@GREKA.COM
M. Ernesto Olivares, CFO
2617 Clark Avenue
Santa Maria, CA 95454

Internal Revenue Service                                   Fax                703-368-9694
Centralized Insolvency Operations
P. O. Box 7346
Philadelphia, PA 19101-7346

Internal Revenue Service                                   Fax                866-717-8302
(Small Business/Self-Employment Div.)
5000 Ellin Road
Lanham, MD 20706

J. P. Morgan-Chase                                         Fax                212-759-1675
Michael Kerney
450 West 33rd Street, 15th Floor
REF: 030057 Nassau Assoc-SABA
New York, NY 10041

Larsen O’Brien LLP                                         Email              ROBRIEN@LARSONOBRIENLAW.COM;
Robert C. O’Brien                                                             PRIGALI@LARSONOBRIENLAW.COM;
Paul A. Rigali                                                                SBLEDSOE@LARSONOBRIENLAW.COM;
Steven E. Bledsoe                                                             HPARK@LARSONOBRIENLAW.COM;
Haewon Park                                                                   MVASQUEZ@LARSONOBRIENLAW.COM
Melissa Vasquez
555 South Flower, Suite 4400
Los Angeles, CA 90071

Locke Lord LLP                                             Email              IRA.GREENE@LOCKELORD.COM
Counsel for CTS Properties, Ltd.
Attn: Ira S. Green (IG-2315)
200 Vesey St.
New York, NY 10281
                       19-12417-mew            Doc 57-2   Filed 08/19/19 Entered 08/19/19 18:09:06           Exhibit 2
                                                                   Pg 6 of 11


Recipient                                                         Service Method     Description
MUSICK, PEELER & GARRETT LLP                                      Email              b.holman@musickpeeler.com
Counsel to Bradley Land Company
Attn: Brian L. Holman
624 S. Grand Avenue, Suite 2000
Los Angeles, CA 90017

New York State Dept. of Environmental Conservation                Email              CONTACT@DEC.NY.GOV
625 Broadway
Albany, NY 12233-1011

Northern California Collection Service, Inc.                      First Class Mail
700 Leisure Lane
Sacramento, CA 95815

O’Melveny & Myers LLP                                             Email              DPATRICK@OMM.COM;
Counsel to UBS AG, London Branch                                                     EJONES@OMM.COM;
Darren L. Patrick                                                                    BMETCALF@OMM.COM
Evan M. Jones
Brian M. Metcalf
400 South Hope Street, 18th Floor
Los Angeles, CA 90071

O’Melveny & Myers LLP                                             Email              JTAYLOR@OMM.COM
Counsel to USB AG, London Branch
Jennifer Taylor
Two Embarcadero Center, 28th Floor
San Francisco, CA 94111

O’Melveny & Myers LLP                                             Email              DCANTOR@OMM.COM;
Counsel to USB AG, London Branch                                                     SINDELICATO@OMM.COM
Daniel C. Cantor
Samantha M. Indelicato
Seven Times Square
New York, NY 10036

Office of the United States Trustee                               First Class Mail   GREG.ZIPES@USDOJ.GOV
Southern District of New York                                     and Email
Greg M. Zipes
201 Varick Street, Suite 1006
New York, NY 10014
                        19-12417-mew        Doc 57-2       Filed 08/19/19 Entered 08/19/19 18:09:06      Exhibit 2
                                                                    Pg 7 of 11


Recipient                                                           Service Method     Description

Office of the United States Trustee                                 First Class Mail   SERENE.NAKANO@USDOJ.GOV
Southern District of New York                                       and Email          USTPREGION02.NYECF@USDOJ.GOV
Serene Nakano
U. S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014

Pachulski Stang Ziehl & Jones LLP                                   Email              JPOMERANTZ@PSZJLAW.COM;
Proposed Counsel to the Official Committee of Unsecured Creditors                      MLITVAK@PSZJLAW.COM
Attn: Jeffrey N. Pomerantz
Maxim B. Litvak
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067

Pachulski Stang Ziehl & Jones LLP                                   Email              RMIKELS@PSZJLAW.COM;
Proposed Counsel to the Official Committee of Unsecured Creditors                      RFEINSTEIN@PSZJLAW.COM
Attn: Richard E. Mikels
Robert J. Feinstein
780 Third Avenue, 34th Floor
New York, NY 10017-2024

Pacific Petroleum California, Inc.                                  Email              JOHN@PPCINC.BIZ
Attn: John Hochleutner
P. O. Box 2646
Santa Maria, CA 93457

PG&E                                                                Email              PGEBANKRUPTCY@PGE.COM;
Marcellus Terry                                                                        MXTN@PGE.COM;
Denise A. Newton                                                                       MARCELLUS.TERRY@PGE.COM
77 Beale Street, 24th Floor
San Francisco, CA 94105

Quinn Emanuel Urquhart & Sullivan, LLP                              Email              PETERCALAMARI@QUINNEMANUEL.COM
Attorneys for GIT, Inc.
Peter Calamari
51 Madison Avenue, 22nd Floor
New York, NY 10010
                       19-12417-mew          Doc 57-2   Filed 08/19/19 Entered 08/19/19 18:09:06      Exhibit 2
                                                                 Pg 8 of 11


Recipient                                                       Service Method     Description
Quinn Emanuel Urquhart & Sullivan, LLP                          Email              DEVINVANDERHAHN@QUINNEMANUEL.COM;
Attorneys for GIT, Inc.                                                            PATTYTOMASCO@QUINNEMANUEL.COM
Devin Van Der Hahn
Patricia D. Tomasco
711 Louisiana, Suite 500
Houston, TX 77002

Santa Barbara County – APCD                                     First Class Mail
Aeron Arlin Genet
260 North San Antonio Rd.
Santa Barbara, CA 93110

Santa Barbara County P&D                                        Email              JZORO@CO.SANTA-BARBARA.CA.US
John Zorovich
123 East Anapamu Street
Santa Barbara, CA 93101

Santa Barbara County Treasurer – Tax Collector                  Email              SBTAXES@CO.SANTA-BARBARA.CA.US
P. O. Box 579
Santa Barbara, CA 93102-0579

Santa Barbara County Treasurer – Tax Collector                  Email              VMCISAA@CO.SANTA-BARBARA.CA.US
Vida McIsaac
105 E. Anapamu St., Suite 109
Santa Barbara, CA 93102

Sherrill A. Schoepe                                             Email              S.WETZLER@MUSICKPEELER.COM
14974 Adams Dr.
Pauma Valley, CA 92061

State of Colorado Attorney General                              Email              ATTORNEY.GENERAL@COAG.GOV
Attn: Phil Weiser
Ralph L. Carr Colorado Judicial Bldg.
1300 Broadway, 10th Floor
Denver, CO 80203
                       19-12417-mew          Doc 57-2   Filed 08/19/19 Entered 08/19/19 18:09:06    Exhibit 2
                                                                 Pg 9 of 11


Recipient                                                       Service Method     Description
State of New York Attorney General                              First Class Mail
Attn: Letia A. James
Dept. of Law
The Capitol, 2nd Floor
Albany, NY 12224

Stoner Family Trust                                             First Class Mail
James G. Sanford Trustee
100 West Liberty Street, Suite 900
Reno, NV 89501

The Law Office of Susan M. Whalen                               Email              SUSAN@WHALENATTORNEY.COM
Susan M. Whalen
General Counsel
2806 Alta St.
P. O. Box 938
Los Olivos, CA 93441

U. S. Department of Transportation                              First Class Mail
1200 New Jersey Ave., SE
Washington, DC 20590

UBS AG, London Branch                                           First Class Mail
Julian Gould
600 Washington Blvd.
Stamford, CT 06901

United States Attorney’s Office                                 First Class Mail
Southern District of New York
Attn: Anthony Sun, Asst. United States Attorney
Tax & Bankruptcy Unit
86 Chambers St., 3rd Floor
New York, NY 10007

United States Department of Justice                             Email              KARL.FINGERHOOD@USDOJ.GOV
Environmental & Natural Resources Division
Attn: Karl Fingerhood, Senior Counsel
Environmental Enforcement Section
P. O. Box 7611
Washington, DC 20044-7611
                       19-12417-mew        Doc 57-2   Filed 08/19/19 Entered 08/19/19 18:09:06    Exhibit 2
                                                              Pg 10 of 11


Recipient                                                     Service Method   Description

Victory Oil                                                   Email            SMALLBUSINESSTEAM@WOLTERSKLUWER.COM
Eric Johnson
222 West 6th Street, Suite 1010
San Pedro, CA 90731

W. J. Kenny Corp.                                             Fax              716-635-4230
c/o Allfirst Bankcorp Trust c/o M&T Bank
One M&T Plaza
Buffalo, NY 14203

Weil, Gotshal & Manges LLP                                    Email            RACHAEL.FOUST@WEIL.COM
Counsel for PG&E
Rachael L. Foust
767 Fifth Avenue
New York, NY 10153-0119

WELTMAN & MOKOWITZ, LLP                                       Email            rew@weltmosk.com
Counsel to Debtor HVI Cat Canyon, Inc.                                         mlm@weltmosk.com
Richard E. Weltman                                                             dk@weltmosk.com
Michael L. Moskowitz                                                           mkj@weltmosk.com
Debra Kramer                                                                   aw@weltmosk.com
Michele K. Jaspan                                                              mag@weltmosk.com
Adrienne Woods
Melissa A. Guseynov
270 Madison Avenue, Suite 1400
New York, NY 10016-0601

West Coast Welding & Constr. I                                Email            MBARBEY@WESTCOASTWELDING.NET
Michael Barbey
2201 Celsius Avenue, Suite B
Oxnard, CA 93030

William W. Jenny Jr.                                          Email            CARAMEL@HOTMAIL.COM
5101 East Camino Alisa
Tucson, AZ 85718
                       19-12417-mew   Doc 57-2   Filed 08/19/19 Entered 08/19/19 18:09:06   Exhibit 2
                                                         Pg 11 of 11


Recipient                                                Service Method     Description
Wyatt Sloan-Tribe                                        First Class Mail
Office of the Attorney General
300 S. Spring Street, Suite 1702
Los Angeles, CA 90013
